SCANNER TECHNOLOGIES CORPORATION,
Defendant-Appellan.t.
2012-1263 `
Appeal from the United States District C0urt for the
Southern District of New York in case n0. 10-CV-0604,
Judge Paul A. Crotty.
ON MOTION
ORDER
Up0n consideration of ICOS Vision Systems C0rpora-
tion N.V. and ICOS Vision Systems, Inc.’s motion to
dismiss this appeal,
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed.
(2) Each side shall bear its own costs

ICOS VISION V. SCANNER TECI-I
2
FOR THE COURT
APR 1 1 2012 /s/ Jan H0rbaly
Date J an H0rbaly
cc: l\/lark S. Davies, Esq.
Robert A. Huntsman, Esq.
s21
Clerk
Issued As A Mandate:  1 1 
FlLED
U.S. CUUFlT 0F APPEALS FOB
THE FEDERA!. C1RCUIT
_ APR 1t1zu12
JAN HUHBALY
CLERK